Ellison, J. —
This action is based on an account for legal services rendered by plaintiffs for defendant. The verdict and judgment in the trial court were ■ for plaintiffs.
The only ground of complaint made here is that the eourt erred in refusing to grant defendant a new trial on account of newly discovered evidence; such evidence accompanying the motion in the shape of affidavits of different persons.
It is the practice as well as the duty of appellate courts to presume that the action of the trial court was correct and to indulge in this presumption until it is overthrown by error made to appear by the complaining party. The defendant has set out for our consideration *306several affidavits reciting newly discovered evidence. But he has, singularly enough, omitted to place before the court any part of the original evidence in the cause. This should have been done in order that we might pass on the pertinency of the newly discovered evidence and ascertain if it be merely cumulative. As it is the defendant fails utterly to make error appear in the action of the court and hence we affirm the judgment.
All concur.